       Case 1:19-mj-00126-SAB Document 20 Filed 10/14/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:19-mj-00126-SAB
12                   Plaintiff,                      ORDER GRANTING IN PART AND
                                                     DENYING IN PART JOINT MOTION TO
13           vs.                                     TERMINATE PROBATION PURSUANT TO
                                                     18 U.S.C. § 3564(C
14    SAWYER SCOTT,
                                                     (ECF No. 18)
15                   Defendant.
16
17          On October 8, 2020, the parties filed a stipulation pursuant to 18 U.S.C. § 3564(c) for
18   early termination of Defendant Scott’s probation because he has satisfied all conditions of
19   probation. Presently, Defendant’s probation is set to expire on December 11, 2020. In the
20   stipulation, the parties state that there was an error in the stipulation filed on August 14, 2020,
21   which converted community service hours to a fine. The intent of the parties was for the fine to
22   replace the entire amount of community service hours that had not been completed. The parties
23   stipulation should have stated that probation was modified to 24 hours of community service, but
24   stated 28 hours in error. By the current stipulation the parties seek to correct the prior
25   stipulation, vacate the October 15, 2020 status hearing, and terminate probation as Defendant has
26   completed all the terms of his probation.
27          The Court shall grant in part the stipulation of the parties. The terms of probation shall
28   be modified to reflect the intent of the August 14, 2020 stipulation and the October 15, 2020
     status conference shall be vacated. However, the Court declines to terminate probation at this
       Case 1:19-mj-00126-SAB Document 20 Filed 10/14/20 Page 2 of 2



 1   time and Defendant’s probation shall expire in its natural course.
 2            Accordingly, IT IS HEREBY ORDERED that:
 3            1.      The August 14, 2020 order modifying the terms of probation pursuant to 18
 4                    U.S.C. § 3563(c) (ECF No. 16) is AMENDED at 3:4 from “28 hours of
 5                    community service” to “24 hours of community service”;
 6            2.      The October 15, 2020 status hearing is VACATED and the parties need not
 7                    appear on that date; and
 8            3.      Defendant Scott’s probation shall expire in its natural course on December 11,
 9                    2020.
10
     IT IS SO ORDERED.
11
12   Dated:        October 14, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
